Citation Nr: 0934987	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Entitlement to special monthly death pension based upon 
the need for the regular aid and attendance of another person 
or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to November 
1956 and from February 1957 to September 1968.  The Veteran 
died in December 1979.  The appellant seeks benefits as his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for the cause of the Veteran's death.  By this 
decision, the RO also denied the appellant's claim for 
entitlement to special monthly death pension based upon the 
need for the regular aid and attendance of another person or 
by reason of being housebound.  In November 2006, the 
appellant testified at a Board videoconference hearing.  

In a January 2007 decision, the Board reopened the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death and remanded the merits of 
the claim, as well as her claim for entitlement to special 
monthly death pension based upon the need for the regular aid 
and attendance of another person or by reason of being 
housebound, for further development.  

In May 2009, the Board requested two Veterans Health 
Administration (VHA) opinions (from a psychiatrist and a 
pulmonologist) and the respective VHA opinions were obtained 
in June 2009.  In July 2009, the Veteran and his 
representative were provided with copies of the respective 
VHA opinions.  No additional evidence was submitted in 
response by the Veteran and his representative.  


FINDINGS OF FACT

1.  The Veteran died in December 1979.  The death certificate 
lists the immediate cause of death as pulmonary insufficiency 
due to or as a consequence of shock lung.  Acute renal 
failure was listed as a significant condition contributing to 
death, but not related to the cause of death.  At the time of 
the Veteran's death, service connection was not established 
for any disorders.  

2.  The Veteran's schizoaffective disorder, which contributed 
to his death, began during service.  

3.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is she a patient in a nursing home because of 
mental or physical incapacity.

4.  The appellant's conditions do not render her permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  She is able to walk unaided and independent in 
self-care and activities of daily living.  She is able to 
leave her house at her discretion.  She has no physical or 
mental incapacity requiring regular care or assistance 
against dangers in her daily environment.  

5.  The appellant is not substantially confined to her house 
or its immediate premises.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service 
(schizoaffective disorder) contributed to the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2008).  

2.  The criteria for special monthly death pension based upon 
the need of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351(a)(5), 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

In light of the fully favorable decision as to the issue of 
entitlement to service for the cause of the Veteran's death, 
the Board finds that no further discussion of VCAA 
compliance, as to that issue, is warranted.  

As to the issue of entitlement to special monthly death 
pension based upon the need for regular aid and attendance of 
another person or by reason of being housebound, the RO sent 
a rating decision in February 2003, a statement of the case 
in July 2003, a supplemental statement of the case in March 
2004, and correspondence in February 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an August 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

I.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant essentially contends that the Veteran's 
psychiatric disorder contributed to death.  She argues that 
the Veteran's psychiatric disorder caused or compromised the 
medical problems that led to his death.  The appellant has 
further claimed that exposure to Agent Orange also 
contributed to the Veteran's death.  

The Veteran had active service from November 1954 to November 
1956 and from February 1957 to September 1968.  

His service treatment records for his first period of service 
from November 1954 to November 1956 show treatment for 
pulmonary problems such as pneumonia.  Such records do not 
show complaints of or treatment for renal problems or 
psychiatric problems.  An April 1955 treatment entry noted 
that the Veteran had an upper respiratory infection and a 
rash.  Another April 1955 entry related a diagnosis of 
bronchopneumonia.  An April 1955 clinical record cover sheet 
noted that the Veteran had pneumonia, not elsewhere 
classified, right base.  An April 1956 treatment entry 
indicated that the Veteran had an upper respiratory infection 
that was routine.  Another April 1956 entry reported that the 
Veteran had pneumonia that started as a routine upper 
respiratory infection.  An April 1956 clinical record cover 
sheet related a diagnosis of pneumonia, not elsewhere 
classified, right base.  The September 1996 objective 
separation examination report included notations that the 
Veteran's lungs and chest, genitourinary system, and 
psychiatric evaluation, were all normal.  

The service treatment records for the Veteran's second period 
of service from February 1957 to September 1968 show that he 
was treated for psychiatric problems on numerous occasions as 
well as treatment for pulmonary problems and for 
genitourinary problems.  An October 1959 treatment entry 
indicated that the Veteran had symptoms of an upper 
respiratory infection.  On a medical history form at the time 
of a December 1961 examination, the Veteran checked that he 
had kidney stones or blood in the urine as well as pain or 
pressure in his chest.  It was noted that the Veteran had a 
kidney stone attack and that he had a bladder infection in 
1960.  The reviewing examiner's comments were somewhat 
illegible, but appeared to indicate that the Veteran had 
prostatitis at age eighteen and that he had orchitis, left, 
that was asymptomatic.  There was also a notation that the 
Veteran reported that he had pain in his chest, frequently, 
that was asymptomatic.  The objective December 1961 
examination report included notations that the Veteran's 
lungs and chest, genitourinary system, and psychiatric 
evaluation were all normal.  

Treatment entries dated in March 1963 indicated that the 
Veteran was treated for the flu.  A June 1963 entry noted 
that the Veteran was seen for nervousness.  A November 1964 
entry reported that the Veteran claimed that he was too 
nervous to drive a truck.  It was noted that the Veteran 
would be given an opportunity to express his problems to a 
psychiatrist.  A December 1964 entry noted that the Veteran's 
adjustment problems were discussed with him.  February 1965 
treatment entries indicated that the Veteran was seen for 
chest pain.  One of the February 1965 entries related an 
impression of chest pain, etiology unknown, probable chest 
wall pain.  On a medical history form at the time of a 
November 1967 examination, the Veteran checked that he had 
frequent or painful urination.  The reviewing examiner 
reported that the Veteran had occasional frequent urination.  
The November 1967 objective examination report included 
notations that the Veteran's chest and lungs, genitourinary 
system, and psychiatric evaluation were normal.  

A February 1968 treatment entry noted that the Veteran would 
be admitted for convenience and his own protection.  The 
diagnosis was simple schizophrenia, possible.  A February 
1968 clinical record cover sheet related a diagnosis of 
schizophrenic reaction, simple type, rule out acute 
undifferentiated schizophrenia.  A February 1968 hospital 
physical evaluation board report related a diagnosis of 
schizophrenic reaction, acute undifferentiated type, severe, 
treated and improved.  It was noted that it was the opinion 
of the medical board that the Veteran was unfit for further 
military duty.  An April 1964 medical board proceedings 
report indicated a diagnosis of schizophrenic reaction, acute 
undifferentiated type, severe, treated and improved.  There 
were notations that the disorder did not exist prior to entry 
on active duty and that it was caused incident to service.  
An April 1964 physical evaluation board objective examination 
report noted that the Veteran had schizophrenic reaction, 
acute undifferentiated type, severe, treated and improved.  
There were notations that his chest and lungs and 
genitourinary system were normal.  

Post-service private and VA treatment records show treatment 
for multiple disorders, including schizophrenia (as well as 
alcohol addiction), pulmonary disorders, and kidney 
disorders.  

For example, a February 1969 report from the South Carolina 
State Hospital, within six months of the Veteran's separation 
from service, indicated a final diagnosis of schizophrenia, 
paranoid type.  Discharge summaries from that same facility 
dated in July 1972, July 1972, October 1972, June 1973, 
August 1974, August 1975, and December 1975 all related 
diagnoses that included schizophrenia.  

A May 1976 VA psychiatric examination report noted that the 
Veteran's claims file was reviewed.  The diagnosis was 
passive aggressive personality.  The examiner commented that 
the Veteran had never had any evidence of schizophrenia.  The 
examiner remarked that the Veteran had indulged in types of 
bizarre behavior in the past, usually following drinking 
alcohol.  Additional VA psychiatric examination reports by 
another physician and by a psychologist, respectively, also 
related diagnoses of passive aggressive personality.  

Treatment reports from Elliott White Springs Memorial 
Hospital dated in November 1979 shows that the Veteran was 
treated for disorders including pulmonary edema.  

The December 1979 death summary from Charlotte Memorial 
Hospital and Medical Center indicated that the Veteran was 
admitted for management of acute renal failure.  The final 
diagnoses were acute renal failure; chronic respiratory 
failure; shocked lung; pulmonary edema; history of surgical 
resection of a bleeding gastric ulcer with gastrectomy and 
vagotomy; history of tracheostomy; and history of respiratory 
arrest.  

The Veteran died in December 1979.  The death certificate 
lists the immediate cause of death as pulmonary insufficiency 
due to or as a consequence of shock lung.  Acute renal 
failure was listed as a significant condition contributing to 
death, but not related to the cause of death.  

The Veteran was not service-connected for any disorders 
during his lifetime.  

In an October 2006 statement, W. W. Duke, M.D., reported that 
he had reviewed the Veteran's medical records.  Dr. Duke 
stated that "I am of the opinion that [the Veteran's] mental 
illness led to his irrational behavior after his surgery and 
that this contributed to his death."  

In an October 2006 statement, W. L. McDow, M.D., reported 
that he had reviewed records submitted to him by the 
Veteran's family and that he had personally examined records 
of his last admission at Springs Memorial Hospital.  Dr. 
McDow stated that the Veteran had a long history of paranoid 
schizophrenia documented on numerous occasions and that his 
first encounter with him was in November 1979 when he 
presented to the emergency room.  Dr. McDow stated that the 
Veteran had a severely dangerous bleeding ulcer and that he 
had lost two-thirds of his blood volume.  It was noted that, 
subsequently, he had a very stormy course probably due to the 
fact that he was in such poor condition to start with and 
that he required numerous blood transfusions, developed acute 
respiratory distress syndrome, and required intubation and 
ventilation.  Dr. McDow stated that the Veteran was difficult 
to manage and that on at least one occasion, he extubated 
himself and went into respiratory arrest.  Dr. McDow stated 
that it may be speculative, but "one could reasonably 
conclude that [the Veteran's] mental condition prior to the 
onset of the acute medical problem contributed to the 
difficulty of his case management."  Dr. McDow commented 
that the Veteran's delay in seeking medical assistance to 
start with and his later behavior in the hospital, "could 
have possibly contributed to his deterioration and eventual 
death on December [redacted], 1979."  

A June 2009 VHA opinion was provided by a psychiatrist.  The 
psychiatrist discussed the Veteran's medical history in great 
detail.  The psychiatrist indicated that at the time of the 
Veteran's death, the Axis I diagnoses were schizoaffective 
disorder, bipolar type, and alcohol dependence.  It was noted 
that the Axis III diagnoses were a gastric ulcer, 
gastrointestinal tract bleeding, pulmonary failure, and acute 
renal failure.  The psychiatrist provided numerous opinions.  
The psychiatrist stated that in her opinion, "the [Veteran] 
did not have a psychiatric disorder prior to his military 
service."  The psychiatrist indicated that there was no 
evidence in the records of symptoms or a diagnosis of mental 
illness prior to the Veteran's military service and that 
there was no family history of mental illness in the records.  

The psychiatrist also indicated that in her opinion, "it 
[was] more likely than not that the [Veteran's} psychiatric 
disorder developed during his military service."  The 
psychiatrist related that the signs and symptoms of the 
Veteran's illness were consistent with a diagnosis of 
schizoaffective disorder, bipolar type.  The psychiatric 
noted that during the first episode of illness, the Veteran' 
had the following psychotic symptoms:  delusions (believed he 
was being tested for the Masons, and believed the hospital 
was a studio and he was being watched); disorganized speech 
(described as being "overpsychotic" and unable to related 
to history); disorganized behavior (brought clothing from a 
man on the street); and delusions (evidenced by thought 
blocking and inappropriate behavior).  The psychiatrist 
reported that in reviewing hospital records from that time, 
it was her opinion that such symptoms were present for at 
least two weeks prior to the development of manic symptoms.  

The psychiatrist noted that the Veteran developed the 
following symptoms of mania throughout the course of his 
hospitalization:  expansive mood (evidenced by grandiose 
delusions of being tested by the Masons); decreased need for 
sleep (described as "hypomanic insomnia"); flight of ideas; 
distractibility (described as being "irrelevant" and having 
circumstantial thinking); increased goal directed activity 
(collecting objects as part of his NCO club improvement 
plan); religious preoccupation (carried two bibles and other 
symbolic items); poor judgment (bought clothing from a man on 
the street and gave his wallet away); and bizarre and 
inappropriate behavior (club improvements collecting objects 
that he considered part of an improvement plan while in the 
hospital).  The psychiatrist stated that such symptoms did 
not appear to occur in relationship to any particular 
military stress, that they caused significant impairment, and 
that they were difficult to treat from the outset.  It was 
noted that the symptoms described were not related to drug 
and alcohol use because there was no evidence in the records 
of a drug or alcohol problem during that time period and the 
initial symptoms lasted longer than the length of time drugs 
and alcohol would have been in the body.  The psychiatrist 
indicated that there was no evidence of a medical problem 
that could have caused the symptoms.  

The psychiatrist noted that the appellant made a statement 
that she thought the periods of separation in the military 
reflected symptoms of mental illness.  The psychiatrist 
remarked that although such suggests that the Veteran's 
mental illness began prior to or between his military 
service, his entrance and exit history and physicals and the 
pattern of his service did not reflect symptoms of mental 
illness, but rather a logical progression of his military 
career.  

The psychiatrist commented that in her opinion, "the 
Veteran's schizoaffective disorder, bipolar type, continued 
to progress during his military service."  The psychiatrist 
stated that the Veteran's schizoaffective disorder, bipolar 
type, led to at least twelve community hospital admissions as 
well as an inability to sustain employment, engage in family 
relationships, maintain a stable home, and multiple 
interactions in legal settings.  

The psychiatrist remarked that in her opinion, "it [was] 
more likely than not that the Veteran developed alcohol 
dependence following his military service."  The 
psychiatrist reported that there was no evidence of repeated 
use of alcohol despite the negative consequences, withdrawal 
symptoms, or tolerance symptoms before or during military 
service.  It was noted that following the Veteran's service, 
he used alcohol regularly and heavily and that such led to 
legal (multiple arrests), medical (gastric ulcers), and 
social (loss of relationships with his family) consequences.  
The psychiatrist indicated that when the Veteran was admitted 
to the hospital, he experienced symptoms of withdrawal and 
his heavy use indicated that he was tolerate to alcohol.  

The psychiatrist stated that in her opinion, it [was] more 
likely than not that the Veteran's schizoaffective disorder, 
bipolar type, arose while he was serving in the military, but 
it [was] less likely than not that [the] disorder arose as a 
result of a stressor encountered while serving in the 
military or was worsened by the Veteran's military service."  
The psychiatrist stated that the Veteran did not have any 
symptoms prior to 1968 and following his illness, he was 
determined to be unfit for military service.  It was noted 
that the physical evaluation board that convened in May 1968 
found that the Veteran was unfit for military service due to 
mental illness (reaction, schizophrenic, acute 
undifferentiated type).  The psychiatrist related that the 
mental illness was incurred while the Veteran was entitled to 
receive basic pay and that it was not the proximate result of 
the performance of military service and was not due to 
misconduct or willful actions.  The psychiatrist indicated 
that the Veteran's mental illness was not incurred during a 
period of unauthorized absence, that it was not caused by an 
instrumentality of war, and that it was not the direct result 
of armed conflict.  The psychiatrist related that the Veteran 
was separated from the service with severance pay in 
September 1968 and given an initial 10 percent disability 
rating for schizophrenic reaction, acute undifferentiated 
type, slight severity.  It was noted that the rating was 
increased to 30 percent with the diagnoses of reaction, 
schizophrenic, acute undifferentiated type, severe; treated 
and improved.  

The psychiatrist remarked that while the Veteran did serve in 
Vietnam, traumatic stressors did not cause his 
schizoaffective disorder, bipolar type.  The psychiatrist 
stated that traumatic stressors could worsen such disorder, 
but that there was no clear evidence in the records that 
combat or the Veteran's military service worsened his 
schizoaffective disorder.  

The psychiatrist indicated that in her opinion, "it [was] 
less likely than not that the Veteran's alcohol dependence 
was related to or worsened by his military service."  The 
psychiatrist reported that there was no clear evidence that 
alcohol dependence developed during the Veteran's military 
service or was related to or worsened by a stressor 
encountered during his military service.  The psychiatrist 
noted that although a stressor such as combat or a severely 
disabling mental illness could lead to or worsen alcohol 
dependence, there was sparse information about the time 
course of the symptoms of the disorder.  The psychiatrist 
related that the records merely reflected that alcohol 
dependence was present and not what contributed to it.  

The psychiatrist commented that it was her opinion that "it 
[was] less likely than not that the Veteran's schizoaffective 
disorder, bipolar disorder, and alcohol dependence caused his 
death."  The psychiatrist also indicated that "it [was] 
less likely than not that the Veteran's alcohol dependence 
caused his death."  The psychiatrist further indicated that 
"it was more likely than not that the Veteran's alcohol 
dependence was a contributing factor in the Veteran's 
death."  The psychiatrist reported that although there was 
evidence in the record presented that the Veteran's alcohol 
dependence arose during his military service, it was her 
opinion that the limited insight from his disorder and the 
physiological effects of alcohol contributed to his death.  
The impairment of insight that such disorder (evidenced by 
the Veteran's repeated denial that he was drinking in spite 
of evidence to the contrary) led to a delay in seeking 
treatment until his condition was grave.  The psychiatrist 
also indicated that heavy and sustained use of alcohol could 
lead to ulcers and that the Veteran was admitted to the 
hospital following a massive bleed from a gastric ulcer.  The 
psychiatrist stated that, additionally, the Veteran's alcohol 
dependence had an impairment of insight (as evidenced by his 
repeated denial he was drinking despite evidence to the 
contrary) as a symptom and the impairment of insight likely 
contributed to his delay in seeking assistance.  

The psychiatrist indicated that it was her opinion that "it 
[was] as likely as not that the lack of insight from [the 
Veteran's] schizoaffective disorder, bipolar type (mental 
illness that began during military service) contributed to 
his death."  The psychiatrist stated that the Veteran's lack 
of insight into having his mental illness or any other 
illness could have contributed to the delay in seeking 
medical care until his condition was serious.  The 
psychiatrist reported that she had opined that such "[was] 
as likely as not because [she] [could not] separate the lack 
of insight due to [the Veteran's] alcohol dependence from the 
lack of insight due to his schizoaffective disorder, bipolar 
type."  

The psychiatrist related that the Veteran had a diagnosis of 
passive aggressive personality in the past.  The psychiatrist 
stated that the Diagnostic and Statistical Manual criteria 
had changed over the years and that such diagnostic 
designation no longer existed.  It was noted that a review of 
records indicated that such represented either the presence 
of ideas of reference, a symptom of the Veteran's 
schizoaffective disorder, bipolar type, or an antisocial 
personality disorder.  The psychiatrist stated that the 
Veteran did not appear to meet the diagnostic criteria for an 
antisocial personality disorder.  The psychiatrist noted that 
although the Veteran did have behavior that indicated a 
disregard for the rights of others (beat and killed dogs, 
sexually abused his daughter, multiple arrests, married a 
second woman without divorcing his first wife), there was no 
evidence of a conduct disorder prior to the age of fifteen.  

The psychiatrist noted that the Veteran was diagnosed with 
schizophrenic reaction and that the Diagnostic and 
Statistical Manual criteria had changed and that such 
diagnostic designation no longer existed.  The psychiatrist 
reported that when using modern nomenclature, the diagnosis 
was schizoaffective disorder, bipolar type.  The psychiatrist 
remarked that there was a VA examination report that 
suggested such diagnosis did not exist, but that the examiner 
appeared to ignore symptoms such as referring to a dollar 
bill as a diaper or inappropriate affected and relied only on 
projective psychological testing.  The psychiatrist stated 
that projective testing had generally found by courts not to 
meet evidentiary standards for the level of certainty 
required for use in a legal setting.  

The psychiatrist stated that the appellant made a statement 
that the Veteran had spells where he reenacted everything 
that happened in Vietnam which could suggest a diagnosis of 
post-traumatic stress disorder (PTSD).  The psychiatrist 
remarked that there was evidence that the Veteran could have 
experienced a trauma (served in Vietnam), might have had 
flashbacks (re-enacting Vietnam, thinking the enemy poured 
gasoline on him), and an easy startle (hid under the bed of 
his cell thinking it was a bunker), but she could not find 
any evidence of avoidance symptoms that were required to make 
the diagnosis of PTSD.  

A June 2009 VHA opinion was also provided by a specialist in 
pulmonary medicine.  The physician noted that the Veteran's 
death was thirty years ago and that in the absence of a 
definitive postmortem examination, it must be presumed that 
his death certificate accurately reflected the cause of his 
demise in December 1979, i.e., from pulmonary insufficiency 
due to shock lung and renal failure.  The physician discussed 
the Veteran's medical history in detail, including his 
service treatment records.  

The physician indicated that it was his medical opinion that 
the Veteran developed acute respiratory distress syndrome 
(ARDS) secondary to multiple insults which included 
hypoperfusion due to extensive blood loss from a massive 
gastrointestinal bleed, multiple blood transfusions, and 
aspiration pneumonia.  The physician stated that it would be 
reasonable to suspect that alcohol withdrawal syndrome also 
occurred at some point in his care and may have further 
clouded his mental state.  The physician further indicated 
that the Veteran's renal failure was also likely due to 
hypoperfusion of the kidneys during extensive blood loss from 
the gastrointestinal bleed as well as the stress of emergency 
surgery.  The physician indicated that once renal failure 
began, it was perpetuated by the systemic inflammation 
associated with ARDS.  

The physician stated that "neither the lung failure nor the 
renal failure that occurred in [the Veteran] [could] be 
reasonably associated with his military service nor remote 
exposure to Agent Orange."  The physician indicated that 
"each organ failure was acute and directly attributable to 
the insult caused by hypoperfusion associated with massive 
gastrointestinal bleeding."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that an October 2006 statement from Dr. 
McDow indicated that it may be speculative, but "one could 
reasonably conclude that [the Veteran's] mental condition 
prior to the onset of the acute medical problem contributed 
to the difficulty of his case management."  Dr. McDow 
commented that the Veteran's delay in seeking medical 
assistance to start with and his later behavior in the 
hospital, "could have possibly contributed to his 
deterioration and eventual death on December [redacted], 1979."  The 
Board observes that there is no indication that Dr. McDow 
reviewed the Veteran's entire claims file.  Dr. McDow solely 
noted that he had reviewed records submitted by the Veteran's 
family to include his last admission at Springs Memorial 
Hospital.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  Additionally, the Board notes that 
Dr. McDow's statement is speculative in that he used the 
terms "could reasonably conclude" and "could have".  Dr. 
McDow also specifically noted that his opinion may be 
speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Given these 
circumstances, the October 2006 opinion from Dr. McDow has 
little probative value in this matter.  

The Board also notes that an October 2006 statement from Dr. 
Duke reported that he had reviewed the Veteran's medical 
records.  Dr. Duke stated that "I am of the opinion that 
[the Veteran's] mental illness led to his irrational behavior 
after his surgery and that this contributed to his death."  
The Board observes that although Dr. Duke stated that he 
reviewed the Veteran's medical records, there is no specific 
indication that he reviewed his entire claims file.  See 
Swaan, supra.  Additionally, Dr. Duke did not provide a 
rationale for his opinion.  Therefore, the Board finds that 
Dr. Duke's opinion has reduced probative value in this 
matter.  

The Board observes that the June 2009 VHA opinion from a 
specialist in pulmonary medicine discussed the Veteran's 
medical history in detail, including his service treatment 
records.  The physician concluded that "neither the lung 
failure nor the renal failure that occurred in [the Veteran] 
[could] be reasonably associated with his military service 
nor remote exposure to Agent Orange."  The physician 
indicated that "each organ failure was acute and directly 
attributable to the insult caused by hypoperfusion associated 
with massive gastrointestinal bleeding."  The Board observes 
that the physician also provided a rationale for his opinion.  
Consequently the Board finds that the June 2009 VHA opinion 
from the physician is very probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

Further, the Board notes that a June 2009 VHA opinion from a 
psychiatrist reviewed the Veteran's medical history, 
including his service treatment records in great detail.  The 
psychiatrist provided multiple opinions with detailed 
rationales.  The Board observes that in one of those 
opinions, the psychiatrist stated that in her opinion, "it 
[was] more likely than not that the [Veteran's} psychiatric 
disorder developed during his military service."  The 
psychiatrist also related that the signs and symptoms of the 
Veteran's illness were consistent with a diagnosis of 
schizoaffective disorder, bipolar type.  The psychiatrist 
provided another opinion that "it [was] as likely as not 
that the lack of insight from [the Veteran's] schizoaffective 
disorder, bipolar type (mental illness that began during 
military service) contributed to his death."  The 
psychiatrist stated that the Veteran's lack of insight into 
having his mental illness or any other illness could have 
contributed to the delay in seeking medical care until his 
condition was serious.  The psychiatrist reported that she 
had opined that such "[was] as likely as not because [she] 
[could not] separate the lack of insight due to [the 
Veteran's] alcohol dependence from the lack of insight due to 
his schizoaffective disorder, bipolar type."  As noted 
above, the psychiatrist reviewed the Veteran's medical 
history in great detail also provided incredibly detailed 
rationales for her opinions.  Therefore, the Board finds that 
the psychiatrist's opinions are the most probative in this 
matter.  See Wensch, supra.  

The Board observes that the Veteran died from pulmonary 
insufficiency due to or as a consequence of shock lung.  
Acute renal failure was listed as a significant condition 
contributing to death, but not related to the cause of death.  
The Veteran was not service-connected for any disorders 
during his lifetime.  The Board notes that a June 2009 VHA 
probative opinion from a pulmonary specialist specifically 
concluded that the Veteran's lung failure and renal failure 
were not reasonably associated with his military service or 
exposure to Agent Orange.  

The Board observes, however, that the most probative June 
2009 VHA opinion from a psychiatrist found that the Veteran's 
schizoaffective disorder developed during his military 
service and that it contributed to his death.  The Boards 
also notes that this opinion is similar to less probative 
opinions of record from both Dr. McDow and Dr. Duke.  
Therefore, the Board finds that the Veteran's schizoaffective 
disorder began during his active service and can be 
considered service-connected.  The probative medical evidence 
clearly indicates that such disorder contributed to the 
Veteran's death (as indicated by the June 2009 psychiatrist's 
opinion).  

As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the cause of the 
Veteran's death is warranted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Special Monthly Death Pension

The appellant seeks special monthly pension based upon the 
need for regular aid and attendance.  Special monthly pension 
at the aid and attendance rate is payable to a spouse of a 
veteran when the spouse is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  38 C.F.R. § 3.351(a)(5).  To establish a need for 
regular aid and attendance, the claimant must be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; a patient in a nursing home 
because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 
3.352(a) (2008).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the claimant is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the claimant is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the claimant is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition requires the claimant 
to be in bed.  They must be based on the actual requirement 
of personal assistance from others.  38 C.F.R. § 3.352(a).  
The claimant must be unable to perform one of the enumerated 
disabling conditions, but the claimant's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a claimant is in need of 
the aid and attendance of another person may be met if he or 
she is bedridden.  Bedridden is defined as a condition that, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. § 3.351(f) (2008).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime. 38 U.S.C.A. § 1541(e)(2) (West 
2002); 38 C.F.R. § 3.351(f) (2008).

Private treatment records dated from April 2000 to September 
2001 show that the appellant was treated for multiple 
disorders.  For example, an April 2000 radiological report, 
as to appellant's spine and left hip, from Springs Memorial 
Hospital related an impression of findings consistent with 
osteoporosis based on the X-ray and the lateral lumbar spine.  
A May 2000 radiological report from the same facility 
indicated an impression of diverticulitis coli.  A May 2001 
report of a fiberoptic colonoscopy related a final diagnosis 
of moderate to severe diverticular disease, mainly left 
sided, but scattered throughout the colon.  Additionally, a 
September 2001 report of a fiberoptic 
esophagogastroduodenoscopy noted a final diagnosis of a small 
hiatal hernia with gastroesophageal reflux disease.  

A November 2006 statement from private nurse practioner 
indicated that the appellant had diagnoses of general anxiety 
disorder, reflux disease, chronic bladder spasms, and 
abdominal pain.  The nurse practitioner stated that the 
appellant needed daily assistance with her activities of 
daily living.  

An April 2008 VA aid and attendance or housebound examination 
report noted that the appellant's claims file was reviewed in 
its entirety to specifically include the November 2006 
statement from a private nurse practioner.  The examiner 
noted that the appellant was accompanied to the examination 
by her daughter.  The examiner stated that the appellant was 
not currently hospitalized and that she was not currently 
bedridden.  The examiner indicated that the appellant's best 
corrected vision was better than 5/200.  It was noted that 
the appellant was capable of managing her own benefit 
payments and that she did not require the regular assistance 
of another person in order to dress or undress herself, to 
keep herself orderly, to be clean and presentable, to feed 
herself, and to attend to the wants of nature.  The examiner 
remarked that the appellant did not require the assistance of 
another person to protect herself from the ordinary hazards 
of daily living.  

The examiner reported that the appellant did have chronic 
back pain which did affect her poor balance.  The examiner 
stated that the appellant was unable to do any housework and 
that she had a daughter who lived with her who had to take 
care of all of the housework and cook any complicated meals.  
It was noted that the appellant was only able to make 
sandwiches for herself and that she did have a history of 
bladder incontinence.  The appellant reported that during a 
typical day, she generally would just sit around and watch 
television.  

The diagnoses were chronic back pain; generalized anxiety 
disorder; gastroesophageal reflux disease; bladder spasm and 
abdominal pain; and osteoporosis.  The examiner commented 
that the primary disability that the appellant had was her 
chronic back pain.  The examiner stated that the appellant 
had severe degenerative disease in the lumbar spine.  The 
examiner indicated that the appellant's disability of chronic 
degenerative back pain involved daily constant pain and did 
limit her movement.  It was noted that as a result of the 
pain, the appellant's limitation was doing active housework.  
The examiner stated that the appellant is able to handle self 
care and her activities of daily living.  The examiner 
reported that the appellant's other diagnoses did not pose 
significant disability.  The examiner remarked that the 
rationale for her opinion was based on the appellant's 
ability to perform many self-care tasks, even though she did 
have chronic back pain.  The examiner stated that the 
appellant did require the assistance of one of her daughters 
to live with her in order to take care of housework.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the November 2006 statement from a 
private nurse practitioner indicated that the appellant had 
diagnoses of general anxiety disorder, reflux disease, 
chronic bladder spasms, and abdominal pain.  The nurse 
practitioner stated that the appellant needed daily 
assistance with her activities of daily living.  The Board 
observes that there is no evidence that the nurse practioner 
reviewed the claims file or provided the appellant with a 
full examination.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
if based on facts reported by the claimant can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet. App. 229 (1993).  Given such circumstances, the Board 
finds that the nurse practioner's opinion is of diminished 
probative value.  

Conversely, the Board observes that the April 2008 VA aid and 
attendance or housebound examination report specifically 
noted that the claims file was reviewed, including the 
November 2006 statement from the nurse practioner.  The VA 
examiner specifically indicated that the appellant was not 
currently hospitalized and that she was not currently 
bedridden.  The examiner also indicated that the appellant's 
best corrected vision was better than 5/200.  The examiner 
further noted that the appellant was capable of managing her 
own benefit payments and that she did not require the regular 
assistance of another person in order to dress or undress 
herself, to keep herself orderly, to be clean and 
presentable, to feed herself, and to attend to the wants of 
nature.  The examiner remarked that the appellant did not 
require the assistance of another person to protect herself 
from the ordinary hazards of daily living.  The examiner 
noted that appellant's disability of chronic degenerative 
back pain involved daily constant pain, limited her movement 
and limited her doing active housework.  The examiner stated 
that the appellant was able to handle self-care and her 
activities of daily living.  The examiner remarked that the 
rationale for her opinion was based on the appellant's 
ability to perform many self-care tasks, even though she did 
have chronic back pain.  The examiner stated that the 
appellant did require the assistance of one of her daughters 
to live with her in order to take care of housework.  The 
Board observes that the VA examiner reviewed the claims file 
in detail and provided a rationale for her opinion.  
Therefore, the Board finds that the VA examiner's opinion is 
the most probative in this matter.  See Wensch v. Principi, 
15 Vet. App. 362 (2001).  

The record reflects that the appellant has been diagnosed 
with chronic back pain; generalized anxiety disorder; 
gastroesophageal reflux disease; bladder spasm and abdominal 
pain; and osteoporosis.  The fact that the appellant has been 
diagnosed with numerous disabilities that compromise her 
health is demonstrated by the evidence of record and is not 
in dispute.  However, as discussed by the Board in some 
detail above, entitlement to a special monthly pension based 
on the need for regular aid and attendance of another person 
requires a specific, and significant, level of disability.  

It is clear that the appellant is not blind as that term is 
defined by the provisions of 38 C.F.R. § 3.351 (2008), and 
she does not so contend.  The April 2008 VA aid and 
attendance examination specifically indicated that her best 
corrected vision was better than 5/200.  Moreover, the 
appellant has not contended, and the evidence does not 
indicate, that she is a patient in a nursing home due to 
mental or physical incapacity.  In the same VA examination 
report, the examiner indicated that she did not require 
nursing home care.  

While the appellant's medical conditions may limit her 
activities, her activities are not so limited that she 
requires the regular aid and attendance of another person.  
As discussed above, the probative medical evidence (i.e. the 
April 2008 VA aid and attendance or housebound examination 
report) indicates that the appellant is capable of managing 
her own benefit payments and that she does not require the 
regular assistance of another person in order to dress or 
undress herself, to keep herself orderly, to be clean and 
presentable, to feed herself, and to attend to the wants of 
nature.  The appellant does not require the assistance of 
another person to protect herself from the ordinary hazards 
of daily living.  

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  While 
the appellant may occasionally require the assistance of 
another individual as a result of her disabilities, this is 
not the type of aid and attendance contemplated in the 
regulation.  It appears that, with some limitations imposed 
by her physical ailments, the appellant is able to maintain 
herself and her household.  

The next question is whether the appellant's disabilities 
entitle her to special monthly pension in the form of 
housebound benefits.  A surviving spouse may be entitled to 
this benefit if her disabilities render her "permanently 
housebound" by reason of disability.  See 38 C.F.R. § 
3.351(e) (2008).  The requirements for this benefit are met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities that will likely remain throughout the surviving 
spouse's lifetime.

In this case, there is no evidence that the appellant is 
housebound, as discussed above.  She is apparently able to 
leave her house independently and at her discretion.  In 
short, the evidence does not indicate that the appellant is 
substantially confined to her home by reason of disability.  
The requirements for housebound allowance accordingly have 
not been met.  

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
Because the evidence here is not in equipoise, and, in fact, 
the absence of evidence to support the claim suggests that 
the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Special 
monthly pension is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


